Citation Nr: 1000462	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a 
right knee injury.

5.  Entitlement to service connection for hidradenitis of the 
groin, claimed as skin disease. 

6.  Entitlement to service connection for a left knee 
disorder.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971, 
which included a tour of duty in the Republic of Vietnam from 
July 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2006 
and March 2007 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

In June 2009, the Veteran presented hearing testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing 
held at the RO.  The transcript of the hearing is associated 
with the claims file.

At the Board hearing, the Veteran's representative stated 
that, although the RO had noted in VACOLS (i.e., the appeals 
tracking records system) that the Veteran had withdrawn his 
service connection claim for right ear hearing loss as well 
as his claim for an increased rating for service-connected 
left ear hearing loss, that was incorrect.  The 
representative then clarified at the hearing that the Veteran 
wanted to withdraw his appeal with respect to the increased 
rating issue for left ear hearing loss, but wanted to pursue 
his appeal with respect to his claim for service connection 
of right ear hearing loss.  The Veteran then presented 
hearing testimony with respect to his claim for right ear 
hearing loss.  In view of the foregoing, the Board finds that 
the issue of service connection for right ear hearing loss 
remains on appeal as is reflected on the first page of the 
present decision.     

The Board also received additional evidence from the Veteran 
at the Travel Board hearing, which was accompanied by a 
waiver of his right to initial RO consideration of the 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  The record 
was also held open for 90 days following the hearing pursuant 
to the Veteran's request, to allow him additional time and 
opportunity to submit further evidence in support of his 
claims.  However, a review of the record reveals that no 
additional evidence was received following the Board hearing.  
In consideration of the foregoing, the Board concludes that 
there is no prejudice in proceeding with appellate review at 
this time.   

For reasons explained below, the issues of: (1) service 
connection for hearing loss, right ear; (2) service 
connection for tinnitus; (3) service connection for PTSD; 
(4) service connection for hidradenitis of the groin, claimed 
as skin disease; and (5) service connection for a left knee 
disorder are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDING OF FACT

At the Board hearing held in June 2009, which was prior to 
the promulgation of a decision in the appeal, the Veteran 
requested that his appeal with respect to the issue of 
entitlement to service connection for residuals of a right 
knee injury be withdrawn.     


CONCLUSION OF LAW

With respect to the issue of service connection for residuals 
of a right knee injury, the criteria for withdrawal of an 
appeal by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In the present case, the Veteran's service connection for 
residuals of a right knee injury is dismissed due to the 
Veteran's request for withdrawal at the Board hearing, and 
the remaining issues are remanded for further evidentiary 
development for reasons that will be explained in greater 
detail below.  In view of the foregoing, the Board finds that 
no discussion regarding VA's fulfillment of its duties to 
notify and assist is warranted at this time.   

II.  Service Connection for Residuals of a Right Knee Injury

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran told the undersigned at the 
Travel Board hearing that he wanted his appeal of the issue 
of service connection for residuals of a right knee injury to 
be withdrawn.  See hearing transcript, p. 14-15.  Because the 
request to withdraw the appeal is documented in the June 2009 
hearing transcript, the Veteran has withdrawn the appeal in 
writing.  Further, because there remain no allegations of 
errors of fact or law for appellate consideration, the Board 
does not have jurisdiction to review that appeal, and the 
issue of entitlement to service connection for residuals of a 
right knee injury is dismissed.


ORDER

Entitlement to service connection for residuals of a right 
knee injury is dismissed.


REMAND

A careful review of the record reveals that this case must be 
remanded for further evidentiary development before the Board 
may proceed to evaluate the merits of the Veteran's claims. 

In essence, the Veteran contends that he currently suffers 
from right ear hearing loss and tinnitus due to acoustic 
trauma caused by excessive noise exposure while working as an 
airplane mechanic without ear protection during active 
service, to include his tour of duty in the Republic of 
Vietnam.  The Veteran also asserts that he currently suffers 
from PTSD due to stressor events that occurred during his 
Vietnam service.  He additionally contends that he currently 
has a skin disorder (hidradenitis involving the groin area), 
which had its onset during active duty or, alternatively, is 
related to in-service herbicide exposure.  He further asserts 
that he injured his left knee in service and has had knee 
pain since that time. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, such as arthritis, 
sensorineural hearing loss, tinnitus, and a psychosis to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

In the present case, the Veteran's DD Form 214 and service 
records confirm that he served as an airplane or aircraft 
repairman during his period of active military service, which 
likely frequently exposed him to loud noises.  Notably, the 
records do not show that he is in receipt of any awards, 
medals, or decorations denoting combat status.  His service 
treatment records (STRs) further reveal that he was treated 
for a sprained left knee in February 1969 after falling off a 
helicopter, and was later treated for a cyst on his left 
thigh in October 1969.  There is no evidence of any combat-
related injury.    

The record reflects that the Veteran underwent VA 
audiological examinations in February 2006 and March 2009.  
At those times, he demonstrated a current right ear hearing 
impairment as defined by 38 C.F.R. § 3.385.  Although it is 
observed that he denied current complaint of tinnitus at the 
March 2009 examination, he was shown to have current tinnitus 
at the February 2006 audiological examination, and reported 
currently having ringing in the ears at the June 2009 Travel 
Board hearing.  See hearing transcript, p. 8; see also 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that 
the requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.).  However, the Board observes that 
the February 2006 audiologist (N.S.) wrote that she was 
unable to provide an opinion on the hearing loss and tinnitus 
claims without resorting to mere speculation, noting that the 
claims folder was not available for review.  The March 2009 
VA audiologist (S.H.) similarly noted in her examination 
report that the claims folder was "not requested by VARO".  
(S.H. did not provide an opinion regarding the relative 
probability of a relationship between the Veteran's right ear 
hearing loss or tinnitus and his period of active military 
service.)  

Upon careful consideration of the above, the Board finds that 
the VA audiological examinations provided to the Veteran in 
connection with his claims were inadequate.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once VA undertakes the effort to provide an examination 
when developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Because the Veteran's claims folder was not available for 
review at either of the audiological examinations conducted 
during the course of this appeal and there is no adequate 
medical opinion of record, the Board finds that a remand is 
required in order to obtain medical nexus opinions based on 
review of the claims folder regarding the Veteran's claimed 
right ear hearing loss and tinnitus.    

The Board further notes that the medical evidence of record 
contains current diagnoses of chronic hidradenitis, and 
indicates that the Veteran is diagnosed with arthritis of the 
left knee.  Also, as noted above, STRs show treatment for a 
left knee sprain and left thigh cyst.  However, no medical 
examination has been conducted in connection with the 
Veteran's claimed skin disorder and left knee disorder.  VA 
must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no medical opinion regarding the relative 
probability of a relationship between the Veteran's in-
service symptomatology and his currently diagnosed disorders 
of record.  In consideration of the foregoing, a remand is 
necessary in order to provide the Veteran with medical 
examinations and medical nexus opinion with respect to the 
claims.

In further regard to the Veteran's skin disability, the Board 
notes that he reported at his Travel Board hearing that he 
received treatment from a US Public Health Service (PHS) 
facility in the beginning shortly after his separation from 
active duty, either at the end of 1970 or in 1971, for his 
claimed skin disease.  While it was noted by the Veteran's 
representative that the PHS facility is a CHAMPUS funded 
Department of Defense (DOD) facility, it is unclear whether 
it was such at the time of the Veteran's reported treatment.  
See hearing transcript, p. 17-18.  Because the Veteran has 
indicated that the records are relevant to his claim of 
service connection for a skin disorder, the records should be 
obtained on remand.  38 C.F.R. § 3.159(c)(1).      

In regard to the Veteran's PTSD claim, the Board notes that, 
in order for service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) combat status or 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).  

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In the present case, the medical evidence shows that the 
Veteran has been diagnosed with PTSD on Axis I by a VA 
psychiatric nurse practitioner.  The record shows that the RO 
has denied the Veteran's claim, in part, because he had not 
provided sufficiently specific information regarding his 
claimed stressor events so that VA may attempt to verify the 
stressors.  (In this regard, the Veteran is not shown to have 
combat status, as noted above.  Consequently, it is unable to 
be determined, with the evidence currently of record, whether 
he participated in combat.) 

The Board observes that the Veteran has identified the 
following as his claimed Vietnam stressor events: (1) 
witnessing the arrival of wounded soldiers and body bags 
while on guard duty in Qui Nhon in July or August of 1969; 
(2) unearthing Vietnamese bodies while digging bunkers in Qui 
Nhon in July 1969; (3) witnessing a jeep crash that killed 
two soldiers in August or September of 1969; (4) being 
subject to mortar rounds, one of which hit about 15 feet from 
the Veteran's bunker, in Da Nang in November or December of 
1969; (5) witnessing a helicopter crash and burn in Qui Nhon 
during the Fall of 1969; (6) being subject to incoming fire 
in Qui Nhon in December of 1969; and (7) being called names 
and harassed by those against the Vietnam War when he 
returned home.  While the second and seventh claimed stressor 
events are likely unable to be independently corroborated by 
credible supporting evidence, the Board finds that the 
information provided by the Veteran with respect to the 
remaining stressor events is sufficient to submit to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification.  Thus, a remand in order to attempt to verify 
the first and third through sixth claimed stressor events 
listed above is warranted.      

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary 
authorization and consent forms from the 
Veteran, request any and all treatment 
records pertaining to the Veteran's 
treatment for a skin disorder at the U.S. 
Public Health Service medical facility in 
Portland, Oregon, or any successor 
organization having custody of such 
records, from January 1970 to December 
1971.  Once obtained, the treatment 
records should be associated with the 
claims folder.  Any and all negative 
responses should be properly documented in 
the claims file, to include preparing a 
memorandum of unavailability and following 
the procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate.    

2.  Forward the claims folder to the 
February 2006 VA audiological examiner or 
the March 2009 VA audiological examiner 
(or another appropriate examiner if 
neither is available) to obtain a 
supplemental opinion.  The claims file, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  If another medical 
examination is needed in order to provide 
the requested opinion, please so schedule.    

a.  Based on review of the claims folder, 
the examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent degree of 
probability) that any right ear hearing 
loss demonstrated by the Veteran since 
filing his claim in April 2005 is related 
to his period of active military service, 
to include any symptomatology shown or 
acoustic trauma sustained therein; or 
whether such a relationship to service is 
unlikely (i.e., a probability of less than 
50 percent).

b.  Based on review of the claims folder, 
the examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent degree of 
probability) that any tinnitus demonstrated 
by the Veteran since filing his claim in 
April 2005 is related to his period of 
active military service, to include any 
symptomatology shown or acoustic trauma 
therein; or whether such a relationship to 
service is unlikely (i.e., a probability of 
less than 50 percent).

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note: It is important that, if any 
opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based 
upon speculation, the reviewer/examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

3.  Schedule the Veteran for appropriate 
medical examination for his claimed skin 
disorder (i.e., hidradenitis).  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any skin 
disorder which has been demonstrated by the 
Veteran since filing his service connection 
claim in April 2005.  

b.  The examiner must state whether it is 
at least as likely as not (i.e., at least a 
50 percent degree of probability) that any 
identified current skin disorder is related 
to active military service, to include any 
symptomatology shown therein or any 
presumed herbicide exposure; or whether 
such a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent.)

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note: It is important that, if any 
opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based 
upon speculation, the reviewer/examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

4.  Schedule the Veteran for appropriate 
medical examination for his claimed left 
knee disorder.  The claims file, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any left 
knee disorder which has been demonstrated 
by the Veteran since filing his service 
connection claim in October 2006.  

b.  The examiner must state whether it is 
at least as likely as not (i.e., at least a 
50 percent degree of probability) that any 
identified current left knee disorder is 
related to active military service, to 
include any symptomatology shown therein; 
or whether such a relationship to service 
is unlikely (i.e., a probability of less 
than 50 percent.)

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note: It is important that, if any 
opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based 
upon speculation, the reviewer/examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

5.  Ask the JSRRC to conduct a search and 
provide any available information that 
might corroborate the Veteran's alleged 
Vietnam stressor events of: (1) witnessing 
the arrival of wounded soldiers and body 
bags while on guard duty in Qui Nhon in 
July or August of 1969; (2) witnessing a 
jeep crash that killed two soldiers in 
August or September of 1969; (3) being 
subject to mortar rounds, one of which hit 
about 15 feet from the Veteran's bunker, 
in Da Nang in November or December of 
1969; (4) witnessing a helicopter crash 
and burn in Qui Nhon during the Fall of 
1969; (5) being subjected to incoming fire 
in Qui Nhon in December of 1969 while 
assigned to the 18th Aviation Company, 
USARPAC, from July 1969 to January 1970.  

Provide the JSRRC with a detailed 
description of the alleged stressor 
identified by the Veteran as well as 
copies of any available service records to 
include the DD Form 214 showing service 
dates, duties, and units of assignment.  
Thereafter, a specific determination as to 
whether the Veteran's claimed stressor is 
sufficiently corroborated must be made. 

6.  If, and only if, one or more of the 
above PTSD stressor events is determined 
to be sufficiently corroborated, schedule 
the Veteran for a VA psychiatric 
examination by an appropriate examiner.  
The stressor(s) which has (have) been 
determined to be corroborated by the 
evidence of record should be clearly 
identified for the examiner.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any 
psychiatric disorder which has been 
demonstrated by the Veteran since filing 
his service connection claim in April 2005.  
The examiner should explain how the 
diagnostic criteria under the 
DSM-IV supports the diagnosis (diagnoses).   

b.  The examiner must state whether it is 
at least as likely as not (i.e., at least a 
50 percent degree of probability) that any 
identified current psychiatric disorder 
(other than PTSD) is related to active 
military service, to include any 
symptomatology shown therein; or whether 
such a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent.)

c.  The examiner must state whether it is 
at least as likely as not (i.e., at least a 
50 percent degree of probability) that any 
identified current PTSD is related to the 
Veteran's claimed Vietnam stressor events 
(specifically, the stressor(s) which has 
(have) been determined to be corroborated 
by the evidence of record); or whether such 
a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent.) 

d.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note: It is important that, if any 
opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based 
upon speculation, the reviewer/examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

f.  The stressor which has been 
determined to be corroborated by the 
evidence of record should be identified 
for the examiner and the examiner 
should be instructed that only those 
events may be considered for the 
purpose of determining whether or not 
exposure to a stressor in service has 
"at least as likely as not" resulted 
in current psychiatric symptoms.  

7.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and given an 
appropriate period of time for response.  
The case should then be returned to the 
Board, if in order.  

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


